Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
 
Election/Restrictions
This application contains claims directed to the following patentably distinct species:  wherein the other RNA is (a) 5S RNA, (b) Spike-RNA, (c) miR-451a, or (d) miR-21-5p. The species are independent or distinct because each method using a different RNA does not overlap with the other method. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 64-87 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each method of using a different “other” RNA requires a separate consideration using different search terms in patent and non-patent literature.  A reference that speaks to one of the “other” RNAs will not necessarily speak to another of the RNA.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Carmen Chow on May 12, 2022 a provisional election was made with traverse to prosecute the invention of species 5S RNA as the “other” RNA, claim 88 (and generic claims 64-73 and 82-87).  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 89-91 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/637659, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not provide basis for administering a treatment for pulmonary hypertension based on determining that a biological sample from a subject indicates pulmonary hypertension based on the expression level of miR-22-3p.  While the provisional application teaches studying miRNA species using serum samples from PH patients before and after therapeutic exercise training or oxygen at night, the provisional application does not teach administering treatment based on the an miRNA expression level. Additionally, although the provisional application provides specific examples obtaining an expression level of miR-22-3p relative to an expression level of another RNA in a biological sample, the provisional application does not provide written description or enablement for indicating pulmonary hypertension based on any such relative expression, for at least the reasons the instant specification does not, as discussed in this office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 64-73 and  82-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The instant claims set forth determining that a biological sample indicates pulmonary hypertension based on the expression level of miR-22-3p relative to the expression level of “another RNA”.  The claims are sufficiently broad so as to encompass assaying of any possible biological sample and where the “another RNA” can be any possible RNA.  The claims are sufficiently broad so as to encompass indicating the presence of any type of pulmonary hypertension (venous or arterial).  
The nature of the invention is such that there reliable relationship between expression of miR-22-3p relative to the expression of the other RNA in the biological sample and the presence of pulmonary hypertension for the method to be functional.  
	The examples in the instant specification do not provide evidence that the expression of miR-22-3p relative to the expression of another RNA “indicated pulmonary hypertension,” and provide instead evidence of the unpredictability related to interpreting the meaning of a relative level of miR-22-3p.  Example 2 teaches obtaining serum samples from PH patients who were either subjected to oxygen intake therapy or to exercise training.  The specification teaches that “the ratio between miR-22 levels relative to 5S RNA decreased in some patients after exercise training (FIGS. 3A-3B) or after oxygen therapy (FIG. 5A) while the ratio increased in other patients after exercise training (FIGS. 3A-3B) or after oxygen therapy (FIG. 5B).”  The example explains that in some patients the miR was upregulated after therapeutic treatment and in some patients the miR was downregulated.   Similar data is provided in Example 3, where results showed that the fold change of miR-22-3p relative to Spike RNA correlated significantly with fold change for miR-21-5p relative to spike RNA in both exercise training and oxygen intervention study groups.  The example teaches that mir-22-3p levels relative to miR451a values in serum either increased or decreased after exercise training in PH patients.  There is no guidance in the specification as to how to use these data to determine that a biological sample, serum or otherwise, “indicates pulmonary hypertension.”  For example, Figure 3A shows that the miR-22 level relative to 5S RNA could be anywhere from almost zero to around 200 in patients diagnosed with PH.  However, there is no data given that shows what the level would be in the serum of human patients that do not have PH, so it is unknown based on the specification which of these levels actually “indicate” pulmonary hypertension.  It is highly unpredictable, based on available data to predict how to “determine that the biological sample indicates pulmonary hypertension” as claimed since there is no difference between individuals having and not having PH disclosed.  Furthermore, after treatment the level of the miR can rise or fall, so it is not even clear what these post-treatment levels actually indicate.  
	Example 5 teaches that miR-22-3p was further analyzed in animal models.  Plasma samples from cattle that developed PH in high altitude had higher miR-22-3p/miR451a values when compared to control cattle tolerant to high altitude.  Table 11 discloses the actual expression values where it is evident that in control individuals miR-22-3p was, on average lower than in patients that had PH.  
 	However, considered in light of the state of the prior art, it is highly unpredictable what level of miR-22-3p alone or relative to another miRNA “indicates pulmonary hypertension” in a human, a bovine, or any other animal.  It is highly unpredictable what level of miR-22-3p alone or relative to another miRNA “indicates pulmonary hypertension” in a plasma sample, a serum sample or any other type of sample.  
Caruso et al. teaches measuring the expression level of mir-22-3p relative to an expression level of another RNA (GADPH) in a biological sample from a subject, and that in rat PAH models mir-22 (the previous name for mir-22-3p) is downregulated in lung tissue.   
Zheng et al. teaches measuring the expression level of mir-22-3p in the serum of human PAH patients and controls.  The miR was downregulated in PAH patients relative to controls.  
Yuan et al. teaches that in serum of human patients with PH and obstructive sleep apnea mir-22 (the previous name for mir-22-3p) levels were significantly lower than control patients.  
Thus, considering these teachings combined with the specification, it is impossible to predict or determine if the upregulation of mir-22-3p is in fact a reliable indicator of the presence of PAH in bovines or in any other animal (including, humans, for example).  The sample sizes in the experiment in the instant specification are small, and the finding is not replicated.  It is impossible to predict if the observed upregulation is unique to bovines or if it could be extrapolated to other animals such as humans.  
Furthermore, it the normalizer used in the example, the elected 5S RNA, was known at the time of the invention to not be a reliable normalizer.  
 	Mase et al. use of miRNA as prognostic and predictive biomarkers requires a reliable and quantitative assessment of miRNA expression, and that RT-qPCR remains the gold standard to specific detection of selected sets of miRNAs.  The reference teaches that normalization is a crucial step to ensure accurate and suitable quantification of PCR data.   The reference teaches that ideal reference genes should show no (or minimal) expression variation in the tissue or cells under investigation, or in response to the disease condition.  The reference teaches “Since no normalization standard has been proven to be ideal yet, it is essential to verify the expression stability of putative normalizers in each experimental setup, and in relation to the specific tissue, species, and disease under investigation.”   Mase et al. exemplify that it is highly unpredictable which “other RNA” will function as a normalizer, and specifically found “5S and U6 showed variability levels beyond the limit of acceptance for reliable normalizers (p. 2).” (Masè, M. et al. Selection of reference genes is critical for miRNA expression analysis in
human cardiac tissue. A focus on atrial fibrillation. Sci. Rep. 7, 41127; doi: 10.1038/srep41127 (2017)).
	Wang et al. teaches assessing several normalizers, including the elected 5S in cardiovascular disease (p. 2600).    The stability of the RNA in serum samples from patients with hypertension and heart failure and healthy people was evaluated.  The reference teaches that of the tested normalizers 5S had among the highest variability, indicating that the 5S miRNA was not suitable as a normalizer for circulating miRNA in cardiovascular disease (p. 2603-2604).  (Wang et al. J Thorac Dis 2018;10(5):2599-2607).  
	The specification does not provide any specific guidance as to what relative level of miR-22-3p would be indicative of pulmonary hypertension in any organism.  The data in the specification show a difference in expression in the plasma of bovines where miR-22-3p and  relative miR-22-3p are higher in intolerant cattle than in tolerant cattle.  It is highly unpredictable, however, when considering this data in view of the state of the prior art to discern whether this data could be used to predict the presence of pulmonary hypertension.  The observed directionality of the change (upregulation) is in conflict with three different studies from the prior art.  It is unknown if this is due to change in organism, change in sample type, due to low sample size or because the miRNA used for normalizing was not appropriate.  There is no way to predict if the results observed in a very small sample size of cattle would be reproducible for predicting pulmonary hypertension in cattle or if they could be extrapolated to other organisms or other sample types as encompassed by the claims.  There is no guidance in the specification and the prior art as to how to select the “other” RNA, and this is a significant absence of guidance given the state of the art that demonstrates that selecting such normalizers that give meaningful data is highly unpredictable.  The specification exemplifies the use of a limited set of normalizers, but does not provide data related to validating them prior to their use.  This is a significant absence of guidance in view of the state of the prior art, particularly the teachings of Mase et al. and Wang et al. with regard to the elected 5S normalizer.  
	It would require a massive amount of experimentation to practice the claimed invention.  In order to do so, one would have to first establish a suitable normalizer for PH and each desired sample type, as most of the claims are sufficiently broad so as to encompass assaying any possible sample type.  One would have to then conduct experiments to determine if it is in fact relative upregulation or downregulation of miR-22-3p which is associated with pulmonary hypertension in humans, cattle or other animals, and what sample types can be reliably used to indicate the presence of disease.  Considering the state of the prior art and the teachings of the specification together, there is no guarantee of success after engaging in an enormous amount of unpredictable experimentation. 
	Thus, having carefully considered all of these factors it is concluded that it would require undue experimentation to practice the claimed invention with any possible “other gene” as normalizer, or with the elected 5S as normalizer, or using any possible biological sample, or any organism, or any possible level of expression of miR-22-3p as “indicating” any possible type of pulmonary hypertension.  The state of the art establishes a highly unpredictable technology area and the specification adds to this by providing data that conflicts with the state of the art.  
 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 64, 65, 67, 70, 71, 72, 73, 82, 83, 84, 85, 86, and 87 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Wang et al. (J Thorac Dis May 2018;10(5):2599-2607) and Everett et al. US 2015/0072360.   
 	Zheng et al. teaches that the expression of plasma miR-22 was significantly decreased in idiopathic pulmonary arterial hypertension patients relative to control patients, Abstract, Figure 1.  Comparison of the miR-22 in Figure 3A to instant SEQ ID NO:  10 (disclosed in the specification as being mir-22-3p) evidences that the miR detected by Zheng et al. is the miR referred to as mir-22-3p in the instant claims and disclosure.  Thus, the reference teaches obtaining an expression level of miR-22-3p in a biological sample from a subject and determining whether the biological sample indicates arterial pulmonary hypertension.  
	Regarding claims 71 and 73, plasma is a constituent of blood, thus, the biological sample is blood and plasma both. 
 	With regard to claim 82, the PAH is “classified” as having low plasma miR-22, and regarding claim 83, this is in comparison to the healthy controls (Figure 1).  
	 Zheng et al. does not teach obtaining expression level of miR-22-3p relative to an expression level of another RNA in a biological sample. 
 	Wang et al. teaches that in serum studies focused on cardiovascular disease, let-7i and miR-16 had the best performance as reference genes for normalizing circulating miRNA.  
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method taught by Zheng et al. so as to have normalized the expression values of mir-22-3p using the best performing reference genes taught by Wang et al., namely let-7i or miR-16.  One would have been motivated to do so because Wang et al. teaches that in serum samples focused on cardiovascular disease, let-yi and miR-16 had the best performance and that selection of optimal reference genes is important to get an accurate result.  Furthermore, the serum samples tested by Wang et al. are closely related to the plasma samples employed by Zheng et al., and thus there would be a reasonable expectation of success that the normalizers taught by Wang et al. would function in the plasma samples of Zheng et al.  
	Zheng et al. does not teach a step of administering a treatment for pulmonary hypertension based on the determining. 
	Like Zheng et al. in view of Wang et al., Everett et al. teach identifying biomarkers which are differentially expressed in patients having pulmonary hypertension.  Everett et al. teaches identifying patients with pulmonary hypertension indicated and then administering a therapeutically effective amount of a vasodilator to the subject having PAH (¶0013, 0038).  Everett et al. additionally teach that suitable biological samples for PAH include serum, plasma, and saliva (¶90).  Everett teaches that test results from a patient may be compared to samples from patients having PAH or from patients not having PAH (¶73).   Additionally Everett et al. teaches monitoring the response to therapy by comparing two samples from the same patient taken at different time points during the therapy (¶57, 108) 
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Zheng et al. in view of Wang et al. so as to have determined the miR-22-3p levels in a patient as indicating PAH and then to have followed this finding with a step of treating the patient by administering a therapeutically effective amount of a vasodilator to the subject having PAH.  One would have been motivated to make this modification by the exemplification of such a series of steps as taught by Everett et al. and in order to provide appropriate, and effective treatment to patients who have PAH.  It would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by Zheng et al. in view of Wang et al. so as to have substituted serum or saliva for plasma, and to consider the controls and references taught by Everett et al. as the application of a known technique to achieve a predictable result.  One would have been motivated by Everett et al. who teach these samples and comparison samples for detecting diagnostic makers in pulmonary hypertension patients.  

Claim(s) 64, 65, 67, 70, 71, 73, 83, and 84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Wang et al. (J Thorac Dis May 2018;10(5):2599-2607) and Najarian et al.  US 2008/0312163.  
 	Zheng et al. teaches that the expression of plasma miR-22 was significantly decreased in idiopathic pulmonary arterial hypertension patients relative to control patients, Abstract, Figure 1.  Comparison of the miR-22 in Figure 3A to instant SEQ ID NO:  10 (disclosed in the specification as being mir-22-3p) evidences that the miR detected by Zheng et al. is the miR referred to as mir-22-3p in the instant claims and disclosure.  Thus, the reference teaches obtaining an expression level of miR-22-3p in a biological sample from a subject and determining whether the biological sample indicates arterial pulmonary hypertension.  
 	The reference teaches using a TaqMan MicroRNA assay which is an assay that comprises performing an assay on a biological sample from a subject to obtain the expression level of the miR and the assay is PCR (section 1.4).  
 	Regarding claims 71 and 73, plasma is a constituent of blood, thus, the biological sample is blood and plasma both. 
 	With regard to claim 82, the PAH is “classified” as having low plasma miR-22, and regarding claim 83, this is in comparison to the healthy controls (Figure 1).  
	Zheng et al. does not teach obtaining expression level of miR-22-3p relative to an expression level of another RNA in a biological sample. 
 	Wang et al. teaches that in serum studies focused on cardiovascular disease, let-7i and miR-16 had the best performance as reference genes for normalizing circulating miRNA.  
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method taught by Zheng et al. so as to have normalized the expression values of mir-22-3p using the best performing reference genes taught by Wang et al., namely let-7i or miR-16.  One would have been motivated to do so because Wang et al. teaches that in serum samples focused on cardiovascular disease, let-yi and miR-16 had the best performance and that selection of optimal reference genes is important to get an accurate result.  Furthermore, the serum samples tested by Wang et al. are closely related to the plasma samples employed by Zheng et al., and thus there would be a reasonable expectation of success that the normalizers taught by Wang et al. would function in the plasma samples of Zheng et al.  
 	Zheng et al. does not teach a step of administering a treatment for pulmonary hypertension based on the determining. 
	Nararjian et al. teach methods of treatment for pulmonary hypertension which include administering exercise training and a breathing stabilizer (see Examples).  In example 1, the reference teaches that the drug treatment improved chest pressure and shortness of breath on exertion, and thus, the treatment is fairly considered a “breathing stabilizer”.  Furthermore Nararjian et al. teach in Examples 9, 10, and 11 treating with acetazolamide, which is the only breathing stabilizer identified in the instant specification.  
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Zheng et al. in view of Wang et al. so as to have treated a patient having PAH with the treatment regimen taught by Narajian et al. in order to have provided a medical response to alleviate  the condition.  One would have been motivated to make this modification in order to provide appropriate, and effective treatment to patients who have PAH.  

Claim(s) 64, 65, 67, 70, 71, 73, 82, 83, and 84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Wang et al. (J Thorac Dis May 2018;10(5):2599-2607) and Abraham et al. (Circ Res, 01 July 1968, Vol. 23, pages 147-157).    
 	Zheng et al. teaches that the expression of plasma miR-22 was significantly decreased in idiopathic pulmonary arterial hypertension patients relative to control patients, Abstract, Figure 1.  Comparison of the miR-22 in Figure 3A to instant SEQ ID NO:  10 (disclosed in the specification as being mir-22-3p) evidences that the miR detected by Zheng et al. is the miR referred to as mir-22-3p in the instant claims and disclosure.  Thus, the reference teaches obtaining an expression level of miR-22-3p in a biological sample from a subject and determining whether the biological sample indicates arterial pulmonary hypertension.  
 	The reference teaches using a TaqMan MicroRNA assay which is an assay that comprises performing an assay on a biological sample from a subject to obtain the expression level of the miR and the assay is PCR (section 1.4).  
 	Regarding claims 71 and 73, plasma is a constituent of blood, thus, the biological sample is blood and plasma both. 
 	With regard to claim 82, the PAH is “classified” as having low plasma miR-22, and regarding claim 83, this is in comparison to the healthy controls (Figure 1).  
 	Zheng et al. does not teach obtaining expression level of miR-22-3p relative to an expression level of another RNA in a biological sample. 
 	Wang et al. teaches that in serum studies focused on cardiovascular disease, let-7i and miR-16 had the best performance as reference genes for normalizing circulating miRNA.  
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method taught by Zheng et al. so as to have normalized the expression values of mir-22-3p using the best performing reference genes taught by Wang et al., namely let-7i or miR-16.  One would have been motivated to do so because Wang et al. teaches that in serum samples focused on cardiovascular disease, let-yi and miR-16 had the best performance and that selection of optimal reference genes is important to get an accurate result.  Furthermore, the serum samples tested by Wang et al. are closely related to the plasma samples employed by Zheng et al., and thus there would be a reasonable expectation of success that the normalizers taught by Wang et al. would function in the plasma samples of Zheng et al.  
 	Zheng et al. does not teach a step of administering a treatment for pulmonary hypertension based on the determining. 
	Abraham teaches treatment for pulmonary hypertension, wherein the treatment or pulmonary hypertension is oxygen therapy with gas that is at least 21 % oxygen (Title: Reversal of pulmonary hypertension by prolonged oxygen administration ... ; Pg. 147, Abstract, It has
been shown previously that brief inhalation of oxygen can cause a slight temporary reduction in the pulmonary hypertension associated with chronic bronchitis and anoxemia. The present findings show that the residual, established hypertension is also reversible if oxygen
therapy is continued for weeks; Pg. 154, right-hand column, last paragraph, patients breathed oxygen during the period of oxygen therapy; Pg. 150, right-hand column, second-last paragraph, the patient wore a nasal catheter connected to an oxygen cylinder ...
Oxygen was now administered at 2 liters/ min to four patients, and 1 liter/min and 3 liters/min to the other two patients, corresponding to an inspired oxygen concentration of 31%, 27%, and about 34% respectively).
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Zheng et al. in view of Wang et al. so as to have treated a patient having PAH with the treatment regimen taught by Abraham et al. in order to have provided a medical response to alleviate the condition.  One would have been motivated to make this modification in order to provide appropriate, and effective treatment to patients who have PAH, since Abraham et al. teach that delivering oxygen is a treatment for pulmonary hypertension.  


Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Wang et al. (J Thorac Dis May 2018;10(5):2599-2607) and Everett et al., as applied to claims 64, 65, 67, 70, 71, 72, 73, 82, 83, 84, 85, 86, and 87 above, and further in view of Motameny et al. (Genes 2010, 1, 70-84).
Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Wang et al. (J Thorac Dis May 2018;10(5):2599-2607) and Najarian et al. as applied to claims 64, 65, 67, 70, 71, 73, 83, and 84  above, and further in view of Motameny et al. (Genes 2010, 1, 70-84).
Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Wang et al. (J Thorac Dis May 2018;10(5):2599-2607)  Abraham et al., as applied to claims 64, 65, 67, 70, 71, 73, 82, 83, and 84 above, and further in view of Motameny et al. (Genes 2010, 1, 70-84).
 	The teachings of Zheng et al. in view of Wang et al. and Everett et al, Zheng et al. in view of Wang et al. and Najarian et al., and Zheng et al. in view of Wang et al. and Abraham et al. are given previously in this office action are fully incorporated here.  None of these combinations teach a method wherein the assay is sequencing. 
	Motameny et al. teach that with the advent of next generation sequencing , new opportunities have arisen to identify and quantify miRNAs and to elucidate their function.  
 	It would have been prima facie obvious to one having ordinary skill in the art before the filing date to have modified the methods taught by Zheng et al. in view of Wang et al. and Everett et al., Najarian et al., or Abraham et al. so as to have used sequencing for the detection of the target mir-22 because both Zheng et al. and Motameny et al.  references teach methods for measuring miRNA expression in biological samples.  It would have been obvious to substitute sequencing for TaqMan PCR in order to achieve the predictable result of measuring expression of microRNA of interest.  The claim would have been obvious because the substitution of one known method for anther would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  

Claim 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Wang et al. and Everett et al., as applied to claims 64, 65, 67, 70, 71, 72, 73, 82, 83, 84, 85, 86, and 87 above, and further in view of Tian et al. (Org. Biomol. Chem., 2015, 13, 2226-2238).
Claim 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Wang et al. and Najarian et al. as applied to claims 64, 65, 67, 70, 71, 73, 83, and 84 above, and further in view of Tian et al. (Org. Biomol. Chem., 2015, 13, 2226-2238).
Claim 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. Zhonghua Jizhen Yixue Zazhi (2012) 21(1), 57-60 in view of Wang et al. and Abraham et al., as applied to claims 64, 65, 67, 70, 71, 73, 82, 83, and 84 above, and further in view of Tian et al. (Org. Biomol. Chem., 2015, 13, 2226-2238).
 	The teachings of Zheng et al. in view of Wang et al. and Everett et al, Zheng et al. in view of Wang et al. and Najarian et al., and Zheng et al. in view of Wang et al. and Abraham et al. are given previously in this office action are fully incorporated here.  None of these combinations teach a method wherein the assay is in situ hybridization or a microarray. 
	Tian teach that traditional methods for detecting miRNAs include microarrays, and also teach in situ miRNA detection using a probe (p. 2227-2228).   
It would have been prima facie obvious to one having ordinary skill in the art before the filing date to have modified the methods taught by Zheng et al. in view of Wang et al. and Everett et al., Najarian et al., or Abraham et al. so as to have used microarray detection or in situ hybridization detection for the detection of the target mir-22 because both references teach methods for measuring miRNA expression in biological samples.  It would have been obvious to substitute any known miRNA detection method for TaqMan PCR in order to achieve the predictable result of measuring expression of microRNA of interest.   The claims would have been obvious because the substitution of one known method for anther would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  

Response to Remarks
	Any rejection that is not reiterated was overcome by amendment to the claims. 
	The arguments with regard to prior art were persuasive to overcome the rejections.  New rejections are set forth to address the amended claims.  
In the instant case, the prior art reference of Zheng et al. clearly shows that in humans miR-22-3p is downregulated in serum samples of patients with PH.  Wang et al. provides a validated RNA normalizer for cardiovascular disease and circulating miR detection.  Therefore, it appears that the embodiment of the claims enabled by these references is within the scope of the claims and renders the claimed invention obvious.  On the other hand the specification provides very limited guidance for practicing the claimed invention, and what guidance provided appears to conflict with the teachings of the state of the prior art.  In this office action, the examiner has made superficially inconsistent art and enablement rejections.  The examiner is not able to choose based on the limited evidence provided which is the more correct rejection, however either rejection would render the claims unpatentable.  Therefore the examiner has made a superficially inconsistent art and enablement rejection and places the burden on the Applicants to distinguish his or her specification from the prior art and to point out how the specification goes beyond and elaborates upon what is taught by the previously published references.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Grunig et al. teach circulating MicroRNA markers for pulmonary hypertension in supervised exercise intervention and nightly oxygen intervention, including miR-22-3p.  The reference teaches that further studies are needed to test if the different directional changes of the markers in response to intervention indicate different PAH endotypes.  Grunig et al. Front. Physiol. 9:955. doi: 10.3389/fphys.2018.00955, 13 pages.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/             Primary Examiner, Art Unit 1634